Citation Nr: 0619839	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  98-10 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of left testicle 
surgery (previously considered as part of residuals of right 
testicle disability) (left testicle disability).

2.  Entitlement to an increased rating for residuals of an 
injury to the right testicle, status post orchiectomy, 
currently evaluated as 10 percent disabling (right testicle 
disability).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the July 1997 rating 
decision, the RO denied the veteran's claim of entitlement to 
an evaluation in excess of 10 percent for residuals of an 
injury of the right testicle, status post orchiectomy, with 
compensatory hypertrophy of the left testicle.  In the 
February 2002 rating decision, the RO granted service 
connection for residuals of surgical procedures of the left 
testicle and assigned an initial 10 percent rating, effective 
March 31, 1997.  The veteran perfected a timely appeal of 
these determinations to the Board.

In May 2000, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the local 
VA office.

When this matter was previously before the Board in January 
2001 and August 2003, it was remanded for further development 
and adjudication.

The issue of entitlement to an increased rating above 10 
percent for the right testicle disability is addressed in the 
REMAND portion of the decision below.  This claim is REMANDED 
to the Montgomery RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDING OF FACT

The veteran's left testicle disability is manifested by 
hypertrophy and varicocele, but there is no evidence of 
urinary tract infections, voiding dysfunction, or 
neurological pathology or evidence of neurologic impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for a left testicle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the veteran has been afforded 
appropriate notice with respect to his left testicle 
increased initial rating claim.  VA satisfied its duty to 
notify by means of December 2003 and May 2005 letters that 
were sent by the AOJ to the appellant subsequent to the 
initial AOJ decision.  Both of these letters specifically 
informed the appellant about what evidence is required to 
substantiate an increased rating claim, and of his and VA's 
respective duties for obtaining evidence.  While the VCAA 
notice was not contained in a single communication, but 
rather in two separate notice letters, VCAA notice does not 
need to always be contained in a single communication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
(While a VCAA notice letter was provided to the appellant by 
the Board in September 2002, no reliance is placed on that 
letter given that the regulation which authorized such 
letters to be sent by the Board was subsequently invalidated 
by Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).)

As to the timing of the notice provided, the initial decision 
that is the basis of this appeal was already decided (July 
1997) and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement constitutes harmless 
error.  Although the notice was provided to the veteran after 
the initial adjudication of his claim (the left testicle 
disability was initially rated as part of the right testicle 
disability during the course of these proceedings), he has 
not been prejudiced thereby.  The content of the notice 
provided to him fully complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice, 
including having the AOJ readjudicate the case after 
providing notice and/or issuing additional Supplemental 
Statements of the Case (SSOCs).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Additionally, it is noted that in a recent case, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, because the claim for entitlement to an increased 
initial rating for the left testicle is being denied, no 
effective date will be assigned.  Accordingly, there is no 
possibility of any harm or prejudice to the veteran in the 
Board deciding this matter without sending a new notice, even 
though the notice letters that were sent did not advise him 
of the effective date criteria.  

Duty to Assist

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records as well as records and reports of the 
veteran's private and VA care, dated since the 1990s.  In 
addition, in August 2001 and in March 2005, VA afforded him 
formal examinations to assess the nature, extent and severity 
of his right and left testicle disabilities.  Further, the 
March 2005 examiner prepared an addendum to his report, dated 
later that same month.  The Board also notes that in May 2000 
the veteran testified at a Board hearing, and both he and his 
representative have submitted evidence and/or written 
argument in support of these claims.  In light of the 
foregoing, and given the veteran's report that he is not 
currently receiving either private or VA treatment for his 
left testicle condition, any further development would be 
futile, and there is no possibility that additional 
assistance would further aid him in substantiating his claim.  
Hence, no additional assistance to the veteran is required to 
fulfill VA's duty to assist in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background 

The veteran essentially maintains that a rating in excess of 
10 percent is warranted for his left testicle disability 
because he suffers from chronic left groin pain.

The service medical records show that the veteran's right 
testicle problems pre-existed service, and indeed, in his 
statements and testimony the veteran acknowledges the pre-
service onset of this condition.  The service records show 
that the veteran had surgery to treat his right testicle 
problems while on active duty, which included the surgical 
removal of his right testicle, i.e., right testicle 
orchiectomy.  

In May 1993, the RO granted service connection for residuals 
of a right testicle injury, status post orchiectomy with 
compensatory hypertrophy of the left testicle, and assigned a 
10 percent rating under Diagnostic Code 7524, effective June 
27, 1992.  The RO also established the veteran's entitlement 
to special monthly compensation (SMC) for the loss of use of 
a creative organ, effective June 27, 1992.

In March 1997, the veteran filed a claim seeking increased VA 
compensation for his testicular condition.  In support, he 
indicated that he was receiving private care for the 
disability.  Private medical records, dated from November to 
December 1996, show that the veteran was seen for scrotal 
discomfort.  In addition, VA records, dated in February 1997, 
reflect that the veteran underwent embolization of the left 
internal spermatic vein for varicocele.

After considering the above evidence, in a July 1997 rating 
decision, the RO denied entitlement to an evaluation in 
excess of 10 percent for the veteran's right testicle 
disability.  In doing so, the RO noted that the 10 percent 
evaluation was based on criteria that were no longer in 
effect, and that a change in the rating criteria could not 
serve as a basis to reduce the rating of the veteran's 
testicular disorder.  In this regard, the Board observes 
that, effective February 17, 1994, VA revised the criteria 
for diagnosing and evaluating genitourinary disabilities, see 
59 Fed. Reg. 2,523 (1994), and that 38 U.S.C.A. § 1155 (West 
2002) provides, "[I]n no event shall a readjustment of the 
ratings schedule cause a disability rating in effect on the 
effective date of the readjustment to be reduced unless an 
improvement in the veteran's disability is shown to have 
occurred.  See also Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992).

In a statement received in July 1998, the veteran reiterated 
the pre-service onset of his testicular problems, but sought 
a higher rating due to his chronic pain.  In addition, he 
submitted a June 1998 report prepared by his private treating 
physician, Dr. James A. Reynolds, who indicated that he 
initially treated the veteran in November 1996 for complaints 
of an eight-year history of intermittent left inguinal and 
left scrotal discomfort.  Dr. Reynolds stated that the 
veteran had a right scrotal injury during adolescence and 
underwent a right scrotal orchiectomy while on active duty.  
The examiner reported that his examination revealed that the 
veteran had a moderate left scrotal varicocele.  Dr. Reynolds 
noted the February 1997 surgery, following which the veteran 
had no left scrotal discomfort, and which reduced the size of 
the left scrotal varicocele.  He indicated that in February 
or March 1998, the veteran presented with complaints of right 
groin and left scrotal discomfort, and that the pain became 
so intense that he was forced to seek emergency treatment at 
a local hospital.  Dr. Reynolds reported, "In summary, [the 
veteran] has had recurrent groin and scrotal pain for many 
years."  He added that the veteran underwent treatment of a 
left scrotal varicocele in 1997 and that he was unable to 
identify any objective urologic abnormality to explain his 
right inguinal and left scrotal discomfort.

In May 2000, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  During the 
proceeding, he complained that despite having his right 
testicle removed, he continued to have chronic pain that was 
not relieved by medications.  He stated that the pain was so 
severe at times it awakened him and also prevented him from 
engaging in his normal activities.  The veteran denied that 
he was impotent and testified that he had not missed any days 
of work due to the condition.  At the hearing, the 
undersigned Acting Veterans Law Judge noted that the 
veteran's condition involved both testicles and raised the 
issue as to whether separate evaluations were warranted for 
his bilateral testicular pathology.

In January 2001, the Board remanded the veteran's claim in 
light of outstanding private and VA records of his care for 
this disability.  The Board also noted that the evidence 
indicated that his condition had worsened since the most 
recent VA examination, which was conducted in 1992, and 
concluded that a contemporaneous VA examination was necessary 
to adjudicate this claim.  Finally, the Board instructed the 
RO to consider whether separate ratings were warranted for 
right and left testicle disorders.

Pursuant to the Board's remand, the RO associated with the 
claims folder records of the veteran's private and VA 
treatment for his testicular problems, dated from 1996 to 
2000.  These records reflect that the veteran has continued 
to have chronic scrotal and groin pain, which at times was 
described as "severe" and "sharp."

In August 2001, and in accordance with the Board's remand, 
the veteran was afforded a VA genitourinary examination, and 
at the outset of the report, the examiner noted that he had 
reviewed the veteran's claims folder and discussed the 
history of the veteran's bilateral testicular problems.  The 
veteran complained that he continued to have pain despite 
undergoing surgery, and reported that medications did not 
lessen his symptoms.  He denied having lethargy, weakness, 
anorexia, weight loss or weight gain, and stated that he 
urinated approximately three times per day and none at night.  
The veteran added that he had no urinary tract infections, 
renal colic, nephritis, urinary hesitancy, dimunition of 
stream, dysuria or incontinence, or impotence.  In fact, he 
noted that he had four daughters.  The veteran also indicated 
that he was receiving no treatment for the condition.

The examination was normal.  The examiner observed that the 
veteran's right testicle was surgically removed and that his 
left testicle measured 2.5 by 3.5 centimeters.  Epididymis 
and spermatic cord were unremarkable, and that there was no 
fistula or residuals of genitourinary disease.  The diagnosis 
was orchiectomy following teenage bicycle accident.  
Subsequent to offering this impression, the examiner stated 
that the orchiectomy did not interfere with the veteran's 
genitourinary functioning.

In a February 2002 rating decision, the RO granted service 
connection for residual pain of the left testicle, and 
assigned an initial 10 percent rating under Diagnostic Code 
7525, effective March 31, 1997.  In doing so, the RO noted 
that the condition was previously evaluated as part of the 
veteran's right testicle disability; the RO confirmed and 
continued the 10 percent rating for the latter condition.

When this matter was again before the Board in August 2003, 
the Board determined that it needed to again be remanded so 
that the veteran could be afforded another VA genitourinary 
examination because the August 2001 examination was 
inadequate as the examiner did not fully describe all 
manifestations of the service-connected condition, including 
whether it interfered with genitourinary system functioning, 
resulted in any nerve impairment (i.e., neuritis or 
neuralgia), or was productive of pain.  

In remanding the matter for another examination, the Board 
instructed the examiner to fully describe all manifestations 
of the service-connected conditions, and address whether the 
service-connected disabilities interfered with genitourinary 
system functioning and, if so, in what manner.  The Board 
also directed the examiner to state if there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year) and/or 
requiring continuous intensive management; indicate whether 
there is any nerve impairment (i.e., neuritis or neuralgia); 
and indicate whether the conditions are productive of pain 
and, if so, the manner or degree to which it was disabling.  

A February 2004 VA ultrasound shows that the veteran had a 
small left varicocele and that his left testicle was 
unremarkable.  The examiner commented that his right testicle 
was surgically absent.

In March 2005, he was afforded another VA genitourinary 
examination.  At the outset of the report, the urologist 
discussed the history of the veteran's right and left 
testicle conditions, and observed that he had five daughters, 
all of whom he fathered subsequent to the right testicle 
orchiectomy.  The examination revealed no abdominal or 
pathological masses and no organomegaly.  There was no 
suprapubic tenderness, although the physician indicated that 
there was tenderness in the veteran's right inguinal canal in 
the area of the orchiectomy.  He had right and left 
hemiscrotum and hypertrophy at the left testicle at the 
epididymis.  His penis was normal with no evidence of 
inguinal hernias.

The urologist reported that the veteran took no medications 
to treat his bilateral testicular condition and that he saw a 
doctor two to three times per year for complaints of pain.  
The examiner added that the veteran had not been 
hospitalized, and that there was no evidence of drainage and 
that the veteran did not require intravenous antibiotics.  
The examiner also indicated that the veteran had neuralgia 
and a phantom pain aspect of his right hemiscrotum at the 
stump of the cord that radiates into the flank.  With respect 
to pain in the right hemiscrotum, the examiner stated that 
the veteran generally had approximately three attacks per 
month, and that during those episodes he has "a very 
tightness of the scrotum," coupled with nausea and an 
inability to ambulate.  The examiner noted that the veteran 
did not know what precipitated the flare-ups, but reported 
that they only subsided with rest.  The examiner indicated 
that the veteran had a chronic problem in the right 
hemiscrotum that was unlikely to be resolved by further 
surgery, which in fact might worsen the condition.  In an 
addendum dated later that month, the examiner noted that he 
had reviewed the veteran's claims folder prior to his 
examination and preparation of the examination report.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern for disabilities for which service connection was 
established prior to the filing of the current claim.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With respect to the veteran's left testicle disability 
claim, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability, e.g., the veteran's right testicle disability, 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation 
where the disability in question has just been service-
connected.  As noted above, in the former case, the Court 
held in Francisco that the current level of disability is of 
primary importance.  In the latter case, where, i.e., with 
respect to his left testicle condition, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

The veteran's left testicle disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  
Under that rating code, the veteran's left testicle 
disability is evaluated by analogy to epididymo-orchitis, 
chronic.  In turn, epididymo-orchitis, chronic, that does not 
involve tubercular infections, such as in this case, is rated 
as urinary tract infection.  As provided under 38 C.F.R. 
§ 4.115a, urinary tract infection not involving poor renal 
function is rated as 30 percent disabling when there is 
recurrent symptomatic infection requiring drainage and/or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  A 10 
percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.

Here, the evidence reflects that there is no associated 
impairment of function (e.g., renal function, voiding, etc.), 
and indeed, the veteran does not contend otherwise.  As such, 
ratings that consider impairment of function do not apply.  
The disability has not required drainage, frequent 
hospitalization, and/or continuous intensive management.  In 
fact, in his June 1998 report, Dr. Reynolds stated that he 
could find no objective urologic abnormality to explain the 
veteran's left scrotal discomfort.  Further, at the August 
2001 VA genitourinary examination, the veteran specifically 
denied having urinary tract infections or renal colic, 
nephritis, urinary hesitancy, diminution of stream, dysuria, 
incontinence or impotence.  The veteran also indicated that 
he received no formal care for this condition.

Similarly, while the March 2005 VA examiner found that there 
was a left hemiscrotum and hypertrophy at the left testicle 
at the epididymis with no evidence of inguinal hernias, the 
scrotal pain that was identified was attributed solely to the 
right hemiscrotum.  Further, the urologist noted that the 
veteran took no medications and had not been hospitalized to 
treat this condition.  He also stated that there was no 
evidence of drainage and that the veteran did not require 
intravenous antibiotics.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence shows that the veteran's left 
testicle disability is not productive of infection requiring 
drainage and/or frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  As such, the schedular requirements for a 30 
percent rating are not met.  While pain in the left testicle 
has been reported in the past, at the time of the most recent 
VA examination the examiner attributed all of the pain to the 
separately service-connected right testicle disability.  This 
finding is consistent with the findings contained in other 
health records, such as the January 2004 private treatment 
record from T.A.M., that found persistent right, and not 
left, scrotal pain.  Similarly, there is no evidence that the 
symptoms associated with the left testicle disability have 
worsened, improved, or changed in any other respect during 
the initial rating period from the effective date of the 
grant of service connection for this condition.  

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 10 percent for the left testicle 
disability.  In addition, because there is no indication that 
the left testicle disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular schedular standards, consideration of assigning a 
higher initial rating on an extraschedular basis is not 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2005).  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of left testicle surgery is 
denied.


REMAND

The veteran has a long history of reported recurrent and 
chronic pain attributed both by him and by various medical 
professionals to his service-connected right testicle 
disability.  It does not appear from a review of the 
evidence, however, that a higher rating may be assigned for 
this condition under 38 C.F.R. § 4.115b, Diagnostic Code 
7524.  Further, because the lay and medical evidence of 
record does not show that the veteran suffers from obstructed 
or increased urinary frequency, incontinence or impotence, or 
that he has genitourinary manifestations other than right 
groin pain, that a higher rating may be assigned under 
38 C.F.R. § 4.115(a).  However, given the long reported 
medical and lay history of recurrent and chronic pain, and 
given the findings made by the March 2005 VA genitourinary 
examiner, a remand is required for purposes of considering 
whether an extraschedular rating may be assigned under 
38 C.F.R. § 3.321(b)(1).  

In March 2005, the examining VA urologist indicated that the 
veteran has neuralgia and a phantom pain aspect of his right 
hemiscrotum at the stump of the cord that radiates into the 
flank.  With respect to pain in the right hemiscrotum, the 
examiner stated that the veteran generally has approximately 
three attacks per month, and that during those episodes he 
has "a very tightness of the scrotum," coupled with nausea 
and an inability to ambulate.  The examiner noted that the 
veteran did not know what precipitated the flare-ups, but 
reported that they only subsided with rest.  It was also 
noted that the veteran is seen by a doctor two to three times 
per year for complaints of pain.  The examiner indicated that 
the veteran had a chronic problem in the right hemiscrotum 
that was unlikely to be resolved by further surgery, which in 
fact might worsen the condition.  Furthermore, the examiner 
stated, with respect to the veteran's right testicle 
disability, that there had been "an increase in his 
symptomatology and therefore, his service connection should 
be increased."  

In view of the most recent examination report and the long 
standing reports and findings of chronic and recurrent pain, 
there is a question presented as to whether the application 
of the regular schedular standards has been rendered 
impractical.  Therefore, a remand is required for the AOJ to 
consider in the first instance whether an extraschedular 
rating should be assigned.  

In addition, because the VA examiner in March 2005 diagnosed 
the veteran as having neuralgia and a phantom pain aspect of 
his right hemiscrotum at the stump that radiates into the 
flank, consideration needs to be given on remand as to 
whether a separate rating should be assigned pursuant to 38 
C.F.R. § 4.124 and 38 C.F.R. § 4.124a, Diagnostic Code 8729, 
for neuralgia.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:  

1.  The AOJ should contact the veteran 
and request that he submit information or 
evidence relating to the impact that the 
attacks of pain in his right hemiscrotum 
have on his employment and home life, 
including whether any time is lost from 
work.  The veteran also should be asked 
to describe what other impacts the 
recurrent attacks of pain have on him, 
including nausea and his ability to 
ambulate, what he does to treat the 
condition, and the frequency of the 
flare-ups.  

2.  After the development requested above 
has been completed, the AOJ should then 
re-adjudicate the issue of entitlement to 
an increased rating above 10 percent for 
residuals of an injury to the right 
testicle, status post orchiectomy.  As 
part of the readjudication, the AOJ 
should address whether an extraschedular 
rating may be assigned under 38 C.F.R. 
§ 3.321(b)(1).  Additionally, the AOJ 
should address whether a separate rating 
should be assigned pursuant to 38 C.F.R. 
§ 4.124 and 38 C.F.R. § 4.124a, 
Diagnostic Code 8729, for neuralgia.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


